DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 19 and 20 invoke the interpretation under 112(f)  and recite the limitations:
means for identifying a failed authentication attempt for a user, the failed authentication attempt identified in response to a comparison between a captured image of the user and a first image template;
means for identifying a successful authentication attempt for the user, the successful authentication attempt occurring subsequent to the failed authentication attempt and using a credential of the user;
means for generating a second image template different than the first image template using the captured image in response to the successful authentication attempt, wherein the second image template is generated in response to identifying that the captured image meets a quality metric indicative of environmental conditions different than environment conditions for an image of the user obtained to generate the first image template;
means for establishing an expiration time of a timer in response to generating the second image template;
means for receiving a new authentication request for the user subsequent to establishing the expiration time of the timer and prior to the timer reaching the expiration time; and
means for using the second image template to authenticate the user in response to identifying that the new authentication request occurred prior to the timer reaching the expiration time
means for receiving a second new authentication request subsequent to the timer reaching the expiration time;
means for using the first image template to authenticate the user in response to identifying that the second new authentication request occurred subsequent to the timer reaching the expiration time.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the closest cited prior art is Azar (PG-Pub. US 20060288234). 
Azar teaches: a method for authenticating users using image recognition in noisy environments using at least one hardware processor (FIG. 6, ¶ [0031] “FIG. 6 illustrates a Continuous Biometric Authentication & Delayed Locking flow chart diagram”), the method comprising:
identifying a failed authentication attempt for a user, the failed authentication attempt identified in response to a comparison between a captured image of the user and a first image template (FIG. 6, step 607; image no longer matched authenticated user, No);
identifying a successful authentication attempt for the user, the successful authentication attempt occurring subsequent to the failed authentication attempt and using a credential of the user (FIG. 6, step 607; image no longer matched authenticated user , Yes);

(FIG. 6, step 609; ¶ [0032] “…a delayed lock timer is started 609”);
subsequent to establishing the expiration time of the timer and prior to the timer reaching the expiration time, receiving a new authentication request for the user (FIG. 6, step 613, Delayed Locking timer expired, No); and
in response to identifying that the new authentication request occurred prior to the timer reaching the expiration time, using the second image template to authenticate the user (FIG. 6, going back from step 613 to step 605 through 603);
In a related field, Mostafa (US Patent 11113510) teaches: in response to the successful authentication attempt, generating a second image template different than the first image template using the captured image (column 1, lines 65-67. “If the unlock image is successful in unlocking the device, the generated feature vectors may be stored as temporary templates in the device”).
Also, in a related field, Kim (PG-Pub. US 20190188448) teaches: abstract “…generates a second image of the external object at least based on the first image when quality of the first image corresponds to a given condition based on a result of the authentication, and performs authentication on the external object at least based on the at least one template using the second image”.
However, the prior art fails to teach, disclose, or suggest in response to the successful authentication attempt, generating a second image template different than the first image template using the captured image, wherein the second image template is generated in response to identifying that the captured image meets a quality metric indicative of environmental conditions different than environment conditions for an image of the user obtained to generate the first image template in the context of the claim as a whole. 
Regarding claims 2-9 and 15-18: the claims depend directly or indirectly from claim 1; therefore, allowed for the same reasons as applied above.
Regarding claim 10:  the claim limitations are similar to those of claim 1; therefore, allowed for the same reasons. 
Regarding claims 11-14: the claims depend directly or indirectly from claim 10; therefore, allowed for the same reasons as applied above.
Regarding claim 19:  the claim limitations are similar to those of claim 1; therefore, allowed for the same reasons. 
Regarding claims 20: the claim depends from claim 19; therefore, allowed for the same reasons as applied above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665